internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 1-plr-1128016-02 date sept legend x y state d1 d2 this responds to your letter dated date submitted on behalf of x requesting relief under sec_301_9100-3 of the procedure and administration regulations facts x incorporated under the laws of state and elected to be treated as a subchapter_s_corporation effective d1 x represents that all of its shareholders are eligible shareholders under sec_1361 on d2 x converted into a state general_partnership changing its name to y at the time x converted to a general_partnership the owners of x intended that it would file form_8832 entity classification election electing to be treated as a corporation the owners of x further intended that the conversion would be treated for federal_income_tax purposes as a reorganization under sec_368 and that x's s_corporation_election and employer_identification_number would be unaffected by the conversion however form_8832 was not timely filed plr-128016-02 law and analysis sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with two or more members can elect to be classified as either a partnership or an association sec_301_7701-3 provides that an eligible_entity with a two or more members will be treated as a partnership unless it elects otherwise sec_301_7701-3 allows an entity to elect to change its classification by filing form_8832 entity classification election with the service_center designated on that form sec_301_7701-3 provides that all such elections become effective on the date specified by the entity on form_8832 or on the date filed if no effective date is specified the specified effective date must not be earlier than days prior to the filing_date of form_8832 nor later than twelve months after the filing_date sec_301_9100-1 gives the commissioner discretion to grant reasonable extensions of time to make regulatory elections under the rules of sec_301_9100-2 and sec_301_9100-3 under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a regulation published in the federal_register or a notice published in the internal_revenue_bulletin sec_301_9100-3 sets forth the standards which the commissioner uses to determine whether to grant a discretionary time extension these standards indicate that the commissioner should grant relief when the taxpayer provides evidence proving to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government a corporation’s s election will not terminate during a reorganization under sec_368 if the surviving corporation meets the requirements of an s_corporation under sec_1361 see revrul_64_250 1964_2_cb_333 conclusion based solely on the facts submitted and the representations made we conclude that y has satisfied the requirements of sec_301_9100-1 and sec_301_9100-3 as a result y is granted an extension of time for making the election to be treated as a corporation for federal tax purposes effective d2 until days following the date of this letter y should make the election by filing form_8832 a copy of this letter should be attached to that form except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or plr-128016-02 referenced in this letter specifically no opinion is expressed concerning whether the original election made by x to be treated as an s_corporation was a valid election under sec_1362 or whether the described transaction constitutes a reorganization under sec_368 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative s heather c maloy sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
